Citation Nr: 0603971	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  03-34 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for degenerative disc disease 
of the lumbar spine.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for 
degenerative disc disease of the lumbar spine is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a back disorder in a 
January 1946 rating decision, which the veteran did not 
appeal.

2.  Evidence received since the January 1946 rating decision 
is neither cumulative nor redundant of evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.


CONCLUSION OF LAW

The evidence submitted since the RO's January 1946 rating 
decision is new and material; thus, the claim of service 
connection for degenerative disc disease of the lumbar spine 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1103 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for degenerative 
disc disease of the lumbar spine.  He essentially contends 
that this disability is the result of injury sustained in 
service.  

The record reflects that, in a January 1946 rating decision, 
the RO denied entitlement to service connection for a back 
disorder because a current back disorder was not shown on the 
most recent examination.  The veteran did not appeal this 
decision within one year of receiving notification.  Thus, 
the decision is final.

Thereafter, in a statement received in February 2002, the 
veteran indicated that he wished to reopen his previously 
denied claim for service connection for a low back disorder.  
The RO subsequently received private medical records showing 
that the veteran has received treatment for back complaints 
since 1986.  

The Board believes that this evidence bears substantially 
upon the specific matters under consideration as it relates 
to an unestablished fact (a current disability) necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the Board finds that 
new and material evidence has been submitted to reopen the 
veteran's claim.  To this extent only, the benefit sought on 
appeal is granted.

Inasmuch as the claim for service connection for degenerative 
disc disease of the lumbar spine has been reopened, the Board 
must consider the merits of the claim.  The next step for the 
Board in this case is to assess the new and material evidence 
in the context of the other evidence of record and make new 
factual determinations.  On review, the Board finds that 
additional development is needed.  Accordingly, a thorough 
discussion of the application of the duties to notify and 
assist will be included in a subsequent decision (if the 
claim remains denied following remand).  





ORDER

As new and material evidence has been received, the claim for 
service connection for degenerative disc disease of the 
lumbar spine is reopened.  To that extent, the appeal is 
granted.


REMAND

The evidence of record reflects that the veteran sustained a 
back injury in December 1943 and was treated for recurrent 
back complaints back pain and spasm until April 1944.  
Private treatment records reflect that the veteran's current 
back symptoms are diagnosed as degenerative disc disease of 
the lumbar spine.  Additionally, it is noted that the veteran 
maintains that he has experienced recurrent back impairment 
since his inservice injury.  Accordingly, the Board finds 
that a VA examination addressing the nature and etiology of 
the veteran's current back disorder based on a review of his 
claims file, to include his service medical records, is 
"necessary" under 38 U.S.C.A. § 5103A(d).

The Board notes that there may be medical records relevant to 
this case which have not been obtained.  Specifically, the 
veteran recalls that he received treatment for back 
complaints at a VA medical facility in Miami shortly after 
service and a March 1986 private treatment report notes that 
X-ray examination of the veteran's back had been conducted 
eight years previously by a Dr. House.  

Accordingly, this case is REMANDED as follows:

1.  With any needed assistance from the 
veteran, seek all records of treatment 
for back complaints from the Miami VA 
medical facility and Dr. House as well as 
any other VA and/or private facility(ies) 
identified by the veteran.  If any of 
these facilities have no record of 
treatment of the veteran, please 
associate written confirmation of this 
fact in the claims file.  The veteran 
himself should attempt to obtain these 
records in order to expedite the appeal.  
If the veteran finds that these records 
are not available, he should inform the 
RO immediately to avoid delay in the 
adjudication of this claim.   

2.  Schedule a VA examination.  Ask the 
examiner to review the veteran's claims 
file, to include his service medical 
records, and conduct all necessary 
special studies or tests.  Ask the 
examiner to answer the following 
question: 

If the veteran has a back disorder, 
is it at least as likely as not 
(i.e., at least a 50 percent 
probability) that this disability 
had its onset in service, was 
manifested within a year of 
discharge in December 1945, or is 
otherwise related to service and the 
injury noted therein?

3.  Thereafter, re-adjudicate the claim 
for service connection.  If it remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case summarizing the 
evidence and analyzing all pertinent 
legal authority.  

The veteran may submit additional evidence and argument 
concerning this remanded matter.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  All remands require expeditious 
handling.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


